Barnard, P. J.
Ho negligence was proven on tlie part of the defendants which occasioned the accident. They are kindling-wood makers and obtained their power by means of a steam engine. The steam was shut off from this engine by means of a throttle valve, and there was no starting bar on the engine. If the engine had a starting bar it could be stopped in twenty seconds; by the throttle valve it took some two minutes. The plaintiff’s intestate was employed in the factory, and a part of his business was to oil the engine. Either while doing so or soon afterwards, he got caught by the machinery and was killed. The only negligence suggested consists of the fact that there was no starting bar to the engine. The evidence in respect to the engine showed that it was customary and usual to run engines with no other means of shutting off the steam than a throttle valve. The engineer who testified stated as follows: “ I suppose this was a common style of engine in use; I have seen many
of them in use.” The plaintiff on the trial proved that the accident was occasioned by the carelessness of the deceased. After he had oiled the engine “ he put his hand on the main shaft, on the smooth part opposite the window;” “he threw up his hand to catch the shaft to drop on to the sawdust.” The shaft was in motion and the sawdust bin was below it. The deceased had been repeatedly warned against the practice; “ he made no answer at all only laughed at me.”
The judgment should be affirmed with costs.
Dykman and Cullen, JJ., concur.